Title: John Quincy Adams to Abigail Adams, 19 January 1798
From: Adams, John Quincy
To: Adams, Abigail


        
          Berlin 19. January 1798.
        
        I am still to acknowledge my dear and ever honoured mother as the most attentive and punctual of all my American correspondents, by announcing the receipt of her kind favours of December 2. and November 23, which I mention in the order, as I received them, and which by their contents I find should have been preceded by another of yet earlier date which has not come to hand.— I shall endeavour still to keep my correspondence with you as frequent as it has been hitherto though more remotely situated for the transmission of Letters than I have hitherto been. Through Hamburg excepting in the Winter Season, the opportunities are frequent, and though my letters in general will be of old date when you receive them, yet I know how much better it is to receive even such communications, than to be totally neglected, as I have been by some correspondents who ought to be more attentive.
        For the watch and the sattin which I sent you according to your request, I paid twenty five guineas, the amount of which you will pay since you insist upon it, to Doctor Welsh.— I am very happy that the articles safely reached you, and that they met your approbation.
        I am much obliged to you for the newspapers. In general your packets of this kind are more fortunate in reaching me than those from the department of State; some of which have altogether failed, and even those that have come to hand are always of a very old date.
        The ring which Mr: Hall mislaid, was from my brother.— My wife did intend to have sent you also a ring containing some of her hair, and was only prevented because I thought you would consider the casing too gaudy.— She will take however an early opportunity to repair my fault in that particular.
        I have received my father’s letter containing the reasons for the change of my mission, though not the duplicate which you kindly

forwarded. I have perhaps already said too much upon this topic. I wish not to renew it, but only to repeat that I will discharge to the best of my capacity the office which I have undertaken; that I am sure my father’s motives were perfectly patriotic as well as paternal, and that I beg above all things never again to occasion the possibility of an observation that the President nominated his own son to an office of trust and emolument.
        The Letter from President Willard which you enclosed, related to a little present of books which I sent last Summer to the University at Cambridge, and which I am glad to hear have arrived.— My own books unfortunately are at Lisbon, and I know not when I shall be able again to join them.— I should be glad to have them added to my father’s library at Quincy, with which they would form a very valuable collection indeed. But it would be necessary to provide a library room of capacity to contain them all— I have thought sometimes that at the end of the garden, where the old ruinous summer house used to stand, a little building might at no great expence be raised, destined for the sole purpose of serving as an Office and library. If such an one were there, I could order my books to be sent from Lisbon to Boston, and they might find a shelter under such a roof.— At present they are stored at Lisbon, and I know not what to do with them.
        I feel very much flattered by the honour done me in the election as a member of the American Academy; and yet I cannot help having some misgivings that my father had an hand in procuring me that honour.— My dearest mother, why am I so tremblingly fearful of being indebted to him for the honours and distinctions of my Country?— Am I an ungrateful child?— No! my heart assures me that I have not to answer for that unpardonable crime, for that supereminent guilt, with which depravity itself can seldom be justly charged— But I would have no advantage, no notice, no distinction but such as my own qualities should require from impartial judges, and have no Ambition to be rewarded for any merits of another; not even for those of a Parent.
        The antifederalism, and servile devotion to a foreign power still prevalent in the sty[le] of some of our newspapers is a fact that true Americans must deplore.— The proposal for establishing a Directory in America, like that of France is no new thing. They have given one to their Cisalpine Republic, prepared one which they still destine to their Batavian Republic and are upon the point of forcing one upon Switzerland— They purpose even to make the same present to the

Republic of Albion, as was honestly confessed recently by a member of their Council of 500, who in a debate upon the intended expedition, kindling into the most fervid enthusiasm of prophecy, declared himself fully convinced that England is now upon the very verge of the precipice, that her total and irretrievable ruin is at hand and that in a few months she will have a Directory.
        But they are tired themselves of that very Constitution which their tools so warmly recommend to others. They pay indeed very little regard to it. By means of the armed force, the Directory have reduced the two Legislative Councils to a subserviency nearly absolute to their will: they have no more liberty of the press than at Constantinople. They declaim against the Constitution in the very bosom of the Legislature, and after having exercised all the powers of despotism to annul most of the popular elections of the last year, they are about to exercise them again to confine the votes of the next elections to their own creatures.
        You will be fully convinced before you receive this, that we have nothing but evil to expect at their hands.— Their newspapers have lately been proclaiming that the Kaskaskias, and anoth[er] peuplade, both of whom they represent as Citizens of the United States, and forming part of the American confederacy, had revolted, assumed the three coloured cockade, and determined to live only under the laws of the french republic. They tell this with much exultation and anno[unce] that these facts together with the obstinacy of the American Government in favour of England betoken an approaching political convulsion in the United States.— They know full well the aversion of our Government against War, and therefore even now although they levy it they do not proclaim it against us.— The Directory propose to take and confiscate as lawful prize, eve[ry] vessel and cargo, any part of which shall be the produce of british manufactures or of british dominions, without any regard whatsoever to neutral property.
        The present is the Season which in this Country they denominate the carnaval. It is usually a period of much splendor and dissipation, and this year peculiarly so, on account of the accession of a new king, with a young Queen, fond of the amusements and diversions of Society. scarcely a day passes without some ball or Court party, at which most of the royal family attend.— We have invitations to all these parties, which I hope however will not be of long continuance, as they consume a great deal of time. My wife owing to her state of health has not yet been into company at all.
        
        I wrote you from London that I had hitherto and was inflexibly determined to continue within my means in point of expence. I still retain that intention, though its execution compels me to follow a mode of living very different from that which is usual among the diplomatic characters of Nations far less respectable than the United States. I am indeed obliged to submit even to greater limitations in this point than I had contemplated as necessary.— The additional expence upon my change of destination, which I have found altogether inevitable has been not less than 2500 dollars.— My father has advised me not to make any arrangements for a permanent establishment here. I suppose that by the necessary delay occasioned by a change of reign at the moment of my arrival, I shall not complete the business which was the immediate object of my mission in less than eighteen months; that is, if a Treaty should be made, and I am to remain here until the exchange of the ratifications. After that, as I apprehend the continuance of an American Minister here will be unnecessary, it is my desire to be recalled: to go home and attend to my personal and domestic concerns, which I am persuaded I can do with as much advantage, and with more satisfaction to myself, than by lengthening out a residence in Europe, which estranges me from that repose and tranquility which is to me the greatest charm of life, and has even a tendency to estrange me from my fellow-citizens, and from my Country, dearer to me than life.
        My wife and brother join the assurance of their affection and duty to that of your / ever grateful son
        
          John Q. Adams.
        
      